Exhibit 10.3

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

ARMSTRONG WORLD INDUSTRIES, INC.

AND

ARMSTRONG FLOORING, INC.

DATED AS OF APRIL 1, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I

  

DEFINITIONS

  

Section 1.01

  

Definitions

     1   

Section 1.02

  

Interpretation

     7   

Article II

  

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

  

Section 2.01

  

General Principles

     8   

Section 2.02

  

Service Credit

     9   

Section 2.03

  

Benefit Plans

     10   

Section 2.04

  

Individual Agreements

     11   

Section 2.05

  

Collective Bargaining

     11   

Section 2.06

  

Non-U.S. Jurisdictions

     12   

Article III

  

ASSIGNMENT OF EMPLOYEES

  

Section 3.01

  

Active Employees

     12   

Section 3.02

  

Global No-Hire and Non-Solicitation

     13   

Article IV

  

EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

  

Section 4.01

  

Generally

     14   

Section 4.02

  

Equity Incentive Awards

     14   

Section 4.03

  

Non-Equity Incentive Plans

     17   

Section 4.04

  

Director Compensation

     18   

Article V

  

U.S. QUALIFIED RETIREMENT PLANS

  

Section 5.01

  

AFI U.S. Pension Plan

     19   

Section 5.02

  

AFI U.S. Savings Plan

     21   

 

i



--------------------------------------------------------------------------------

Article VI  

U.S. NONQUALIFIED PLANS

  

Section 6.01

  

AFI Nonqualified Plans

     22   

Section 6.02

  

Retained Nonqualified Plans

     23   

Section 6.03

  

Participation; Distributions

     23   

Article VII

  

WELFARE BENEFIT PLANS

  

Section 7.01

  

Welfare Plans

     24   

Section 7.02

  

U.S. COBRA and HIPAA

     25   

Section 7.03

  

Vacation, Holidays and Leaves of Absence

     26   

Section 7.04

  

U.S. Severance Plan

     26   

Section 7.05

  

Severance and Unemployment Compensation

     26   

Section 7.06

  

Workers’ Compensation

     26   

Section 7.07

  

Insurance Contracts

     27   

Section 7.08

  

Third-Party Vendors

     27   

Section 7.09

  

AFI Retained Welfare Plans

     27   

Article VIII

  

NON-U.S. EMPLOYEES

  

Article IX

  

MISCELLANEOUS

  

Section 9.01

  

Employee Records

     27   

Section 9.02

  

Preservation of Rights to Amend

     28   

Section 9.03

  

Fiduciary Matters

     29   

Section 9.04

  

Further Assurances

     29   

Section 9.05

  

Counterparts; Entire Agreement; Corporate Power

     29   

Section 9.06

  

Governing Law

     30   

Section 9.07

  

Assignability

     30   

Section 9.08

  

Third-Party Beneficiaries

     30   

Section 9.09

  

Notices

     30   

Section 9.10

  

Severability

     31   

Section 9.11

  

Force Majeure

     32   

Section 9.12

  

Headings

     32   

Section 9.13

  

Survival of Covenants

     32   

Section 9.14

  

Waivers of Default

     32   

Section 9.15

  

Dispute Resolution

     32   

Section 9.16

  

Specific Performance

     32   

Section 9.17

  

Amendments

     32   

 

ii



--------------------------------------------------------------------------------

Section 9.18

  

Interpretation

     32   

Section 9.19

  

Limitations of Liability

     33   

Section 9.20

  

Mutual Drafting

     33   

 

iii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT, dated as of April 1, 2016 (this “Agreement”),
is by and between Armstrong World Industries, Inc., a Pennsylvania corporation
(“AWI”), and Armstrong Flooring, Inc., a Delaware corporation (“AFI”).

R E C I T A L S:

WHEREAS, the board of directors of AWI (the “AWI Board”) has determined that it
is in the best interests of AWI and its shareholders to create a new publicly
traded company that shall operate the AFI Business;

WHEREAS, in furtherance of the foregoing, the AWI Board has determined that it
is appropriate and desirable to separate the AFI Business from the AWI Business
(the “Separation”) and, following the Separation, distribute, on a pro rata
basis to holders of AWI Shares on the Record Date, all the outstanding AFI
Shares owned by AWI (the “Distribution”);

WHEREAS, in order to effectuate the Separation and Distribution, AWI and AFI
have entered into a Separation and Distribution Agreement, dated as of April 1,
2016 (the “Separation and Distribution Agreement”); and

WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation and benefit matters.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below. Capitalized terms used in this
Agreement but not otherwise defined herein shall have the meanings ascribed to
them in the Separation and Distribution Agreement.

“Action” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.

“AFI” shall have the meaning set forth in the preamble to this Agreement.

“AFI Awards” shall mean AFI Options and AFI Stock Unit Awards, collectively.



--------------------------------------------------------------------------------

“AFI Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained or contributed to by a member of the AFI Group as of or after the
Effective Time.

“AFI Board” shall mean the Board of Directors of AFI.

“AFI Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“AFI Designees” shall have the meaning set forth in the Separation and
Distribution Agreement.

“AFI Equity Plan” shall mean the AFI 2016 Equity Incentive Plan.

“AFI Group” shall have the meaning set forth in the Separation and Distribution
Agreement.

“AFI Group Defined Benefit Plan Participants” shall mean any AFI Group Employee
who has accrued a benefit under the AWI Pension Plan and any Former AFI Group
Employee who qualified to retire on or after October 1, 2006 under the
retirement provisions of the AWI Pension Plan from a currently operating AFP
site (operating as of the Effective Time) and any alternate payees of this
group. This group shall exclude the following individuals: 1) any Former AFI
Group Employee who did not qualify to retire on or after October 1, 2006 under
the retirement provisions of the AWI Pension Plan from a currently operating AFP
site (operating as of the Effective Time), and 2) any beneficiaries of Former
AFI Group Employee who qualified to retire on or after October 1, 2006 under the
retirement provisions of the AWI Pension Plan from a currently operating AFP
site (operating as of the Effective Time) who are receiving pension payments
from the AWI Pension Plan due to the death of the Former AFI Group Employee.

“AFI Group Employee” shall mean any individual who is intended to be an employee
of the AFI Group as of the Effective Time as evidenced by written notice
provided to such individual or by designation in the HRIS system of record (SAP
or otherwise) of AWI in an organization or cost center code of the AFI Group
(including any such individual who is not actively working as of the Effective
Time as a result of an illness, injury or leave of absence approved by the AWI
Human Resources department or otherwise taken in accordance with applicable
Law).

“AFI HSA” shall have the meaning set forth in Section 7.01(b).

“AFI Liability” shall have the meaning set forth in the Separation and
Distribution Agreement.

“AFI Nonqualified Deferred Compensation Plan” shall mean the U.S. AFI
Nonqualified Deferred Compensation Plan.

“AFI Nonqualified Defined Benefit Plan” shall mean the U.S. Retirement Benefit
Equity Plan of Armstrong Flooring, Inc.

 

2



--------------------------------------------------------------------------------

“AFI Option” shall mean an option to purchase AFI Shares granted by AFI pursuant
to the AFI Equity Plan in accordance with Section 4.02(a).

“AFI Pension Plan” shall mean the U.S. Retirement Income Plan for Employees of
Armstrong Flooring, Inc.

“AFI Pension Trust” shall have the meaning set forth in Section 5.01(a).

“AFI Ratio” shall mean a ratio, the numerator of which is the closing price of
AWI Shares trading on the “regular way with due bills attached” basis for the
Distribution Date, and the denominator of which is the opening price of AFI
Shares trading on the “regular way” basis for the first trading day following
the Distribution Date.

“AFI Savings Plan” shall mean the U.S. Armstrong Flooring, Inc. 401(k) Savings
Plan.

“AFI Severance Pay Plan” shall mean the severance pay plan to be established by
AFI in accordance with Section 7.04.

“AFI Shares” shall have the meaning set forth in the Separation and Distribution
Agreement.

“AFI Welfare Plans” shall mean the Welfare Plans established, sponsored,
maintained or contributed to by any member of the AFI Group for the benefit of
AFI Group Employees and Former AFI Group Employees.

“Agreement” shall have the meaning set forth in the preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.17.

“Ancillary Agreement” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Assets” shall have the meaning set forth in the Separation and Distribution
Agreement.

“AWI” shall have the meaning set forth in the preamble to this Agreement.

“AWI Awards” shall mean AWI Options and AWI Stock Unit Awards, collectively.

“AWI Benefit Plan” shall mean any Benefit Plan established, sponsored or
maintained by AWI or any of its Subsidiaries immediately prior to the Effective
Time, excluding any AFI Benefit Plan.

“AWI Board” shall have the meaning set forth in the recitals to this Agreement.

“AWI Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“AWI Compensation Committee” shall mean the Management Development and
Compensation Committee of the AWI Board.

 

3



--------------------------------------------------------------------------------

“AWI Equity Plan” shall mean any equity compensation plan sponsored or
maintained by AWI immediately prior to the Effective Time, including the 2011
Long-Term Incentive Plan, the 2008 Directors Stock Unit Plan, as amended, the
2006 Phantom Stock Unit Plan, as amended, and the 2006 Long-Term Incentive Plan,
as amended.

“AWI Group” shall have the meaning set forth in the Separation and Distribution
Agreement.

“AWI Group Defined Benefit Plan Participant” shall mean any Employee or Former
Employee who has accrued a benefit under the AWI Pension Plan excluding all AFI
Group Defined Benefit Plan Participants.

“AWI Group Employee” shall mean each individual who is employed by the AWI Group
as of the Effective Time and who is not a AFI Group Employee (including any such
individual who is not actively working as of the Effective Time as a result of
an illness, injury or leave of absence approved by the AWI Human Resources
department or otherwise taken in accordance with applicable Law).

“AWI HSA” shall have the meaning set forth in Section 7.01(b).

“AWI Liability” shall have the meaning set forth in the Separation and
Distribution Agreement.

“AWI Non-Equity Incentive Plans” shall mean the Management Achievement Plan and
the Salaried Employee Bonus Plan as in effect immediately prior to the Effective
Time.

“AWI Nonqualified Deferred Compensation Plan” shall mean the U.S. Armstrong
Nonqualified Deferred Compensation Plan.

“AWI Nonqualified Defined Benefit Plan” shall mean the U.S. Retirement Benefit
Equity Plan.

“AWI Option” shall mean an option to purchase AWI Shares granted pursuant to an
AWI Equity Plan that is outstanding as of immediately prior to the Effective
Time.

“AWI Pension Plan” shall mean the U.S. Retirement Income Plan for Employees of
Armstrong World Industries, Inc.

“AWI Pension Trust” shall mean the U.S. Retirement Master Trust.

“AWI Ratio” shall mean a ratio, the numerator of which is the closing price of
AWI Shares trading on the “regular way with due bills attached” basis for the
Distribution Date, and the denominator of which is the opening price of AWI
Shares trading on the “regular way” basis for the first trading day following
the Distribution Date.

“AWI Savings Plan” shall mean the U.S. Savings and Investment Plan of Armstrong
World Industries, Inc.

 

4



--------------------------------------------------------------------------------

“AWI Severance Pay Plan” shall mean the U.S. Severance Pay Plan for Salaried
Employees of Armstrong World Industries, Inc.

“AWI Shares” shall have the meaning set forth in the Separation and Distribution
Agreement.

“AWI Stock Unit Award” shall mean a time-based restricted stock unit award or
performance-based restricted stock unit award granted pursuant to an AWI Equity
Plan that is outstanding as of immediately prior to the Effective Time.

“AWI Welfare Plan” shall mean any Welfare Plan established, sponsored,
maintained or contributed to by AWI or any of its Subsidiaries for the benefit
of Employees or Former Employees, including but not limited to each Welfare Plan
listed on Schedule 1.01(c) but excluding any AFI Welfare Plan.

“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
thrift plans, supplemental pension plans and welfare plans, and contracts,
agreements, policies, practices, programs, plans, trusts, commitments and
arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
accidental death and dismemberment, disability and accident insurance, tuition
reimbursement, travel reimbursement, vacation, sick, personal or bereavement
days, leaves of absences and holidays; provided, however, the term “Benefit
Plan” does not include any government-sponsored benefits, such as workers’
compensation, unemployment or any similar plans, programs or policies.

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.

“Code” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Distribution” shall have the meaning set forth in the recitals to this
Agreement.

“Distribution Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Effective Time” shall mean the Distribution Effective Time as defined in the
Separation and Distribution Agreement.

“Employee” shall mean any AWI Group Employee or AFI Group Employee.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

“FICA” shall have the meaning set forth in Section 3.01(e).

 

5



--------------------------------------------------------------------------------

“Force Majeure” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Former AFI Group Employee” shall mean any individual who is a former employee
of AWI or any of its former Subsidiaries or Subsidiaries as of the Effective
Time, in each case, whose most recent employment with AWI was with a member of
the AFI Group and who is designated as such in the HRIS system of record (SAP or
otherwise) of AWI in an organization or cost center code of the AFI Group as of
the individual’s last date of employment.

“Former AWI Group Employee” shall mean any individual who is a former employee
of the AWI Group as of the Effective Time and who is not a Former AFI Group
Employee.

“Former Employees” shall mean Former AWI Group Employees and Former AFI Group
Employees.

“FUTA” shall have the meaning set forth in Section 3.01(e).

“General Continuation Period” shall mean a period of time commencing as of the
Distribution Date and ending on December 31, 2016.

“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.

“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

“Individual Agreement” shall mean any individual (i) employment contract,
(ii) retention, severance or change of control agreement, (iii) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes and living standards in the host country), or (iv) other agreement
containing restrictive covenants (including confidentiality, non–competition and
non–solicitation provisions) between a member of the AWI Group and a AFI Group
Employee, as in effect immediately prior to the Effective Time.

“IRS” shall mean the United States Department of Treasury Internal Revenue
Service.

“Law” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Party” shall mean a party to this Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

6



--------------------------------------------------------------------------------

“Post-Distribution AWI Awards” shall mean the Post-Distribution AWI Options and
Post-Distribution AWI Stock Unit Awards, collectively.

“Post-Distribution AWI Option” shall have the meaning set forth in
Section 4.02(a).

“Post-Distribution AWI Stock Unit Award” shall have the meaning set forth in
Section 4.02(b).

“Providing Party” shall have the meaning set forth in Section 2.02(b).

“QDRO” shall mean a qualified domestic relations order within the meaning of
Section 206(d) of ERISA and Section 414(p) of the Code.

“Record Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Requesting Party” shall have the meaning set forth in Section 2.02(b).

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

“Separation” shall have the meaning set forth in the recitals to this Agreement.

“Separation and Distribution Agreement” shall have the meaning set forth in the
recitals to this Agreement.

“Transferred Account Balances” shall have the meaning set forth in
Section 7.01(c).

“Transferred Director” shall have the meaning set forth in Section 4.04(a).

“Transition Services Agreement” shall have the meaning set forth in the
Separation and Distribution Agreement.

“U.S.” shall mean the United States of America.

“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts or cashable credits.

Section 1.02 Interpretation. Section 10.16 of the Separation and Distribution
Agreement is hereby incorporated by reference.

 

7



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

Section 2.01 General Principles.

(a) Acceptance and Assumption of AFI Liabilities. On or prior to the Effective
Time, but in any case prior to the Distribution, AFI and the applicable AFI
Designees shall accept, assume and agree to faithfully perform, discharge and
fulfill all of the following Liabilities in accordance with their respective
terms (each of which shall be considered a AFI Liability), regardless of when or
where such Liabilities arose or arise, or whether the facts on which they are
based occurred prior to or subsequent to the Effective Time, regardless of where
or against whom such Liabilities are asserted or determined (including any
Liabilities arising out of claims made by AWI’s or AFI’s respective directors,
officers, Employees, Former Employees, agents, Subsidiaries or Affiliates
against any member of the AWI Group or the AFI Group) or whether asserted or
determined prior to the date hereof, and regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the AWI Group or the AFI Group, or any of
their respective directors, officers, Employees, Former Employees, agents,
Subsidiaries or Affiliates:

(i) except as set forth on Schedule 2.4(b) of the Separation and Distribution
Agreement, any and all wages, salaries, incentive compensation (as the same may
be modified by this Agreement), equity compensation (as the same may be modified
by this Agreement), commissions, bonuses and any other employee compensation or
benefits payable to or on behalf of any AFI Group Employees and Former AFI Group
Employees after the Effective Time, without regard to when such wages, salaries,
incentive compensation, equity compensation, commissions, bonuses or other
employee compensation or benefits are or may have been awarded or earned;

(ii) any and all Liabilities whatsoever with respect to claims made by or with
respect to any AFI Group Employees or Former AFI Group Employees in connection
with any Benefit Plan not retained or assumed by any member of the AWI Group
pursuant to this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement; and

(iii) any and all Liabilities expressly assumed or retained by any member of the
AFI Group pursuant to this Agreement.

(b) Acceptance and Assumption of AWI Liabilities. On or prior to the Effective
Time, but in any case prior to the Distribution, AWI and certain members of the
AWI Group designated by AWI shall accept, assume and agree to faithfully
perform, discharge and fulfill all of the following Liabilities held by AFI or
any AFI Designee and AWI and the applicable members of the AWI Group shall be
responsible for such Liabilities in accordance with their respective terms (each
of which shall be considered an AWI Liability), regardless of when or where such
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to or subsequent to the Effective Time, regardless of where or
against whom such Liabilities are asserted or determined (including any
Liabilities arising out of claims made by

 

8



--------------------------------------------------------------------------------

AWI’s or AFI’s respective directors, officers, Employees, Former Employees,
agents, Subsidiaries or Affiliates against any member of the AWI Group or the
AFI Group) or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any member of the
AWI Group or the AFI Group, or any of their respective directors, officers,
Employees, Former Employees, agents, Subsidiaries or Affiliates:

(i) any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), equity compensation (as the same may be modified by
this Agreement), commissions, bonuses and any other employee compensation or
benefits payable to or on behalf of any AWI Group Employees and Former AWI Group
Employees after the Effective Time, without regard to when such wages, salaries,
incentive compensation, equity compensation, commissions, bonuses or other
employee compensation or benefits are or may have been awarded or earned;

(ii) any and all Liabilities whatsoever with respect to claims made by or with
respect to any AWI Group Employees or Former AWI Group Employees in connection
with any Benefit Plan not retained or assumed by any member of the AFI Group
pursuant to this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement; and

(iii) any and all Liabilities expressly assumed or retained by any member of the
AWI Group pursuant to this Agreement or Schedule 2.4(b) of the Separation and
Distribution Agreement.

(c) Unaddressed Liabilities. To the extent that this Agreement does not address
particular Liabilities under any Benefit Plan and the Parties later determine
that they should be allocated in connection with the Distribution, the Parties
shall agree in good faith on the allocation, taking into account the handling of
comparable Liabilities under this Agreement.

Section 2.02 Service Credit.

(a) Service for Eligibility, Vesting and Benefit Purposes . The AFI Benefit
Plans shall, and AFI shall cause each member of the AFI Group to, recognize each
AFI Group Employee’s and each Former AFI Group Employee’s full service with AWI
or any of its Subsidiaries or predecessor entities at or before the Effective
Time, to the same extent that such service was credited by AWI for similar
purposes prior to the Effective Time as if such full service had been performed
for a member of the AFI Group, for purposes of eligibility, vesting and
determination of level of benefits under any such AFI Benefit Plan.

(b) Evidence of Prior Service. Notwithstanding anything in this Agreement to the
contrary, but subject to Section 3.02 and applicable Law, upon reasonable
request by either Party (the “Requesting Party”), the other Party (the
“Providing Party”) will provide to the Requesting Party copies of any records
available to the Providing Party to document the service, plan participation and
membership of former Employees of the Providing Party who are then Employees of
the Requesting Party, and will cooperate with the Requesting Party to resolve
any discrepancies or obtain any missing data for purposes of determining benefit
eligibility, participation, vesting and calculation of benefits with respect to
any such Employee.

 

9



--------------------------------------------------------------------------------

Section 2.03 Benefit Plans.

(a) Establishment of Plans. Before the Effective Time, AFI shall, or shall cause
an applicable member of the AFI Group to, adopt Benefit Plans (and related
trusts, if applicable), with terms comparable (or such other standard as is
specified in this Agreement with respect to any particular Benefit Plan) to
those of the corresponding AWI Benefit Plans. The U.S. AWI Benefit Plans are
listed on Schedule 2.03(a). AFI may limit participation in any such AFI Benefit
Plan to AFI Group Employees and Former AFI Group Employees who participated in
the corresponding AWI Benefit Plan immediately prior to the Effective Time. AFI
shall, or shall cause an applicable member of the AFI Group to, adopt such other
Benefit Plans as specified in this Agreement.

(b) Information and Operation. AWI shall provide AFI with information describing
each AWI Benefit Plan election made by a AFI Group Employee or Former AFI Group
Employee that may have application to AFI Benefit Plans from and after the
Effective Time, and AFI shall use its commercially reasonable efforts to
administer the AFI Benefit Plans using those elections. Each Party shall, upon
reasonable request, provide the other Party and the other Party’s respective
Affiliates, agents, and vendors all information reasonably necessary to the
other Party’s operation or administration of its Benefit Plans.

(c) No Diminution of Benefits. Except as provided herein, during the General
Continuation Period, AFI shall provide to each AFI Group Employee and Former AFI
Group Employee employee benefits under AFI Benefit Plans that, in the aggregate,
are substantially similar to the employee benefits provided to such employees
immediately prior to the Effective Time. Notwithstanding the foregoing, during
such period, AFI may make such changes, modifications or amendments to the
applicable AFI Benefit Plan as may be required by applicable Law or as are
necessary and appropriate to reflect the Separation.

(d) No Duplication or Acceleration of Benefits. Notwithstanding anything to the
contrary in this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement, no participant in any AFI Benefit Plan shall receive
service credit or benefits to the extent that receipt of such service credit or
benefits would result in duplication of benefits provided to such participant by
the corresponding AWI Benefit Plan or any other plan, program or arrangement
sponsored or maintained by a member of the AWI Group. Furthermore, unless
expressly provided for in this Agreement, the Separation and Distribution
Agreement or in any Ancillary Agreement or required by applicable Law, no
provision in this Agreement shall be construed to create any right to accelerate
vesting or entitlements under any compensation or Benefit Plan, program or
arrangement sponsored or maintained by a member of the AWI Group or member of
the AFI Group on the part of any Employee or Former Employee.

(e) No Expansion of Participation. Unless otherwise expressly provided in this
Agreement, as otherwise determined or agreed to by AWI and AFI, as required by
applicable Law, or as explicitly set forth in a AFI Benefit Plan, a AFI Group
Employee or Former AFI Group Employee shall be entitled to participate in the
AFI Benefit Plans at the

 

10



--------------------------------------------------------------------------------

Effective Time only to the extent that such AFI Group Employee or Former AFI
Group Employee was entitled to participate in the corresponding AWI Benefit Plan
as in effect immediately prior to the Effective Time (to the extent that such
AFI Group Employee or Former AFI Group Employee does not participate in the
respective AFI Benefit Plan immediately prior to the Effective Time), it being
understood that this Agreement does not expand (i) the number of AFI Group
Employees or Former AFI Group Employees entitled to participate in any AFI
Benefit Plan or (ii) the participation rights of AFI Group Employees or Former
AFI Group Employees in any AFI Benefit Plans beyond the rights of such AFI Group
Employees or Former AFI Group Employees under the corresponding AWI Benefit
Plans, in each case, after the Effective Time.

(f) Transition Services. The Parties acknowledge that the AWI Group or the AFI
Group may provide administrative services for certain of the other Party’s
compensation and benefit programs for a transitional period under the terms of
the Transition Services Agreement. The Parties agree to enter into a business
associate agreement (if required by HIPAA or other applicable health information
privacy Laws) in connection with such Transition Services Agreement.

(g) Beneficiaries. References to AWI Group Employees, Former AWI Group
Employees, AFI Group Employees, Former AFI Group Employees, and non-employee
directors of either AWI or AFI (including Transferred Directors), shall be
deemed to refer to their beneficiaries, dependents, survivors and alternate
payees, as applicable.

Section 2.04 Individual Agreements.

(a) Assignment by AWI. To the extent necessary, AWI shall assign, or cause an
applicable member of the AWI Group to assign, to AFI or another member of the
AFI Group, as designated by AFI, all Individual Agreements, with such assignment
to be effective as of the Effective Time; provided, however, that to the extent
that assignment of any such Individual Agreement is not permitted by the terms
of such agreement or by applicable Law, effective as of the Effective Time, each
member of the AFI Group shall be considered to be a successor to each member of
the AWI Group for purposes of, and a third-party beneficiary with respect to,
such Individual Agreement, such that each member of the AFI Group shall enjoy
all of the rights and benefits under such agreement (including rights and
benefits as a third-party beneficiary), with respect to the business operations
of the AFI Group; provided, further, that in no event shall AWI be permitted to
enforce any Individual Agreement (including any agreement containing
non-competition or non-solicitation covenants) against a AFI Group Employee or
Former AFI Group Employee for action taken in such individual’s capacity as a
AFI Group Employee or Former AFI Group Employee.

(b) Assumption by AFI. Effective as of the Effective Time, AFI will assume and
honor, or will cause a member of the AFI Group to assume and honor, any
individual agreement to which any AFI Group Employee or Former AFI Group
Employee is a party with any member of the AWI Group, including any Individual
Agreement.

Section 2.05 Collective Bargaining. Effective no later than immediately prior to
the Effective Time, to the extent necessary, AFI shall cause the appropriate
member of the AFI

 

11



--------------------------------------------------------------------------------

Group to (a) assume all collective bargaining agreements (including any
national, sector or local collective bargaining agreement) that cover AFI Group
Employees or Former AFI Group Employees, including those bargaining agreements
listed on Schedule 2.05, and the Liabilities arising under any such collective
bargaining agreements, and (b) join any industrial, employer or similar
association or federation if membership is required for the relevant collective
bargaining agreement to continue to apply.

Section 2.06 Non-U.S. Jurisdictions. Except as expressly set forth herein, the
provisions of this Agreement shall apply in respect of all jurisdictions
wherever situated; provided, however, that to the extent an Ancillary Agreement
or an appendix attached hereto or a separation agreement between the Parties
addresses employment, compensation and employee benefit matters, the terms of
such Ancillary Agreement, appendix or separation agreement shall govern in
respect of matters relating to employees employed in the applicable
jurisdiction. AWI shall have the authority to adjust the treatment described in
this Agreement (including any appendix attached hereto) or an Ancillary
Agreement with respect to AFI Group Employees who are located outside of the
United States in order to address different plans or benefits not addressed
herein or to address applicable plans and benefits in a manner appropriate to
the jurisdiction; ensure compliance with the applicable laws or regulations of
countries outside of the United States; or to preserve the tax benefits provided
under local tax law or regulation before the Distribution.

ARTICLE III

ASSIGNMENT OF EMPLOYEES

Section 3.01 Active Employees.

(a) Assignment and Transfer of Employees. Effective no later than immediately
prior to the Effective Time and except as otherwise agreed by the Parties,
(i) the applicable member of the AWI Group shall have taken such actions as are
necessary to ensure that each AFI Group Employee is employed by a member of the
AFI Group as of immediately after the Effective Time, and (ii) the applicable
member of the AWI Group shall have taken such actions as are necessary to ensure
that each AWI Group Employee is employed by a member of the AWI Group as of
immediately after the Effective Time. Each of the Parties agrees to execute, and
to seek to have the applicable Employees execute, such documentation, if any, as
may be necessary to reflect such assignment and/or transfer.

(b) At-Will Status. Nothing in this Agreement shall create any obligation on the
part of any member of the AWI Group or any member of the AFI Group to
(i) continue the employment of any Employee or permit the return from a leave of
absence for any period after the date of this Agreement (except as required by
applicable Law) or (ii) change the employment status of any Employee from
“at-will,” to the extent that such Employee is an “at-will” employee under
applicable Law.

(c) Severance. The Parties acknowledge and agree that the Distribution and the
assignment, transfer or continuation of the employment of Employees as
contemplated by this Section 3.01 shall not be deemed an involuntary termination
of employment entitling any AFI Group Employee or AWI Group Employee to
severance payments or benefits.

 

12



--------------------------------------------------------------------------------

(d) Not a Change of Control/Change in Control. The Parties acknowledge and agree
that neither the consummation of the Distribution nor any transaction
contemplated by this Agreement, the Separation and Distribution Agreement or any
other Ancillary Agreement shall be deemed a “change of control,” “change in
control,” or term of similar import for purposes of any Benefit Plan sponsored
or maintained by any member of the AWI Group or member of the AFI Group.

(e) U.S. Payroll and Related Taxes. With respect to any AFI Group Employee or
group of AFI Group Employees, the Parties shall, or shall cause their respective
Subsidiaries to, (i) treat AFI (or the applicable member of the AFI Group) as a
“successor employer” and AWI (or the applicable member of the AWI Group) as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, for purposes of taxes imposed under the United States Federal Insurance
Contributions Act, as amended (“FICA”), or the United States Federal
Unemployment Tax Act, as amended (“FUTA”), (ii) cooperate with each other to
avoid, to the extent possible, the restart of FICA and FUTA upon or following
the Effective Time with respect to each such AFI Group Employee for the tax year
during which the Effective Time occurs, and (iii) use commercially reasonably
efforts to implement the alternate procedure described in Section 5 of Revenue
Procedure 2004-53; provided, however, that, to the extent that AFI (or the
applicable member of the AFI Group) cannot be treated as a “successor employer”
to AWI (or the applicable member of the AWI Group) within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code with respect to any AFI Group
Employee or group of AFI Group Employees, (x) with respect to the portion of the
tax year commencing on January 1, 2016 and ending on the Distribution Date, AWI
will (A) be responsible for all payroll obligations, tax withholding and
reporting obligations for such AFI Group Employees and (B) furnish a Form W-2 or
similar earnings statement to all such AFI Group Employees for such period, and
(y) with respect to the remaining portion of such tax year, AFI will (A) be
responsible for all payroll obligations, tax withholding and reporting
obligations regarding such AFI Group Employees and (B) furnish a Form W-2 or
similar earnings statement to all such AFI Group Employees.

Section 3.02 Global No-Hire and Non-Solicitation. Each Party agrees that, for a
period of eighteen (18) months from the Distribution Date, such Party shall not
hire or solicit for employment, or solicit and enter into in any contractual
arrangement for consulting or other professional services, any individual who is
an AWI Group Employee, in the case of AFI, or a AFI Group Employee, in the case
of AWI; provided, however, that, without limiting the generality of the
foregoing prohibition on solicitation and hiring Employees of the other Party,
this Section 3.02 shall not prohibit (a) generalized solicitations that are not
directed to specific Persons or Employees of the other Party, (b) the
solicitation and hiring of a Person whose employment was involuntarily
terminated by the other Party, or (c) the solicitation and hiring of a Person
after receipt by the soliciting Party (in advance of any solicitation or, in the
case of a response to a general solicitation as permitted under clause
(a) above, in advance of any subsequent solicitation in connection with the
recruiting process) of the express written consent of the senior Human Resources
executive of the Party that employs the Person who is to be solicited and/or
hired. Except as provided in clause (b) above with respect to involuntary
terminations, without regard to the use of the term “Employee” or “employs,” the
restrictions

 

13



--------------------------------------------------------------------------------

under this Section 3.02 shall be applicable to (i) AWI Group Employees whose
employment terminates sixty (60) days prior to the Distribution Date or after
the Distribution Date, and (ii) AFI Group Employees whose employment terminates
sixty (60) days prior to the Distribution Date or after the Distribution Date,
in each case, until the date that is six months after such Employee’s last date
of employment with AWI or AFI, as applicable. For the avoidance of doubt, the
restrictions under this Section 3.02 shall not apply to (i) Former Employees
whose most recent employment with AWI and its Subsidiaries was involuntarily
terminated prior to the Distribution Date, (ii) those Employees to be included
on a list of employees to be agreed to be the Parties who provide payroll
transition services to AWI pursuant to the Transition Services Agreement or
(iii) Former Employees whose termination with AWI and its Subsidiaries occurred
as a result of voluntary retirement prior to January 1, 2016.

ARTICLE IV

EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

Section 4.01 Generally. Each AWI Award granted that is outstanding as of
immediately prior to the Effective Time shall be adjusted as described below;
provided, however, that, effective immediately prior to the Effective Time, the
AWI Compensation Committee may provide for different adjustments with respect to
some or all AWI Awards to the extent that the AWI Compensation Committee deems
such adjustments necessary and appropriate. Any adjustments made by the AWI
Compensation Committee pursuant to the foregoing sentence shall be deemed
incorporated by reference herein as if fully set forth below and shall be
binding on the Parties and their respective Affiliates. Before the Effective
Time, the AFI Equity Plan shall be established, with such terms as are necessary
to permit the implementation of the provisions of Section 4.02.

Section 4.02 Equity Incentive Awards.

(a) Stock Options.

(i) AWI Options. Each AWI Option that is outstanding immediately prior to the
Effective Time and that is held by an AWI Group Employee or a Former AWI Group
Employee shall be adjusted immediately following the close of market on the
Distribution Date (and shall thereafter be referred to as a “Post-Distribution
AWI Option”) as follows:

(A) The number of AWI Shares subject to each Post-Distribution AWI Option shall
be equal to the product (rounded down to the nearest whole share) of (A) the
number of AWI Shares subject to the corresponding AWI Option immediately prior
to the Distribution Date and (B) the AWI Ratio.

(B) The exercise price per share for each Post-Distribution AWI Option shall be
equal to (rounded up to the nearest whole cent) (A) the exercise price of the
corresponding AWI Option immediately prior to the Distribution Date divided by
(B) the AWI Ratio.

 

14



--------------------------------------------------------------------------------

(C) Except as set forth in Section 4.02(c), each Post-Distribution AWI Option
shall otherwise be subject to the same terms, vesting conditions, exercise
procedures, expiration dates and termination provisions and other terms and
conditions as were in effect immediately prior to the Distribution Date for the
corresponding AWI Option.

(ii) AFI Options. Each AWI Option that is outstanding immediately prior to the
Effective Time and that is held by a AFI Group Employee or a Former AFI Group
Employee shall, effective immediately following the close of market on the
Distribution Date, be cancelled and immediately replaced with an option to
purchase AFI Shares (a “AFI Option”) as follows:

(A) The number of AFI Shares subject to each AFI Option shall be equal to the
product (rounded down to the nearest whole share) of (A) the number of AWI
Shares subject to the corresponding AWI Option immediately prior to the
Distribution Date and (B) the AFI Ratio.

(B) The per share exercise price for each AFI Option shall be equal to (rounded
up to the nearest whole cent) (A) the exercise price of the corresponding AWI
Option immediately prior to the Distribution Date divided by (B) the AFI Ratio.

(C) Except as set forth in Section 4.02(c), each AFI Option shall otherwise be
subject to the same terms, vesting conditions, exercise procedures, expiration
dates and termination provisions and other terms and conditions as were in
effect immediately prior to the Distribution Date for the corresponding AWI
Option. With respect to each AFI Option, AFI shall give each AFI Group Employee,
Former AFI Group Employee and Transferred Director full vesting service credit
for such individual’s service with AWI or any of its Subsidiaries prior to the
Distribution Date to the same extent such service was recognized with respect to
the corresponding AWI Option immediately prior to the Distribution Date.

(b) Time-Based and Performance-Based Restricted Stock Units.

(i) AWI RSUs. Each AWI Stock Unit Award that is outstanding immediately prior to
the Effective Time and that is held by an AWI Group Employee, a Former AWI Group
Employee or a member of the AWI Board other than a Transferred Director shall be
adjusted immediately following the close of market on the Distribution Date (and
shall thereafter be referred to as a “Post-Distribution AWI Stock Unit Award”)
as follows:

(A) The number of AWI Shares subject to each Post-Distribution AWI Stock Unit
Award shall be equal to the product (rounded down to the nearest whole share) of
(A) the number of AWI Shares subject to corresponding AWI Stock Unit Award
immediately prior to the Distribution Date and (B) the AWI Ratio;

 

15



--------------------------------------------------------------------------------

(B) Each Post-Distribution AWI Stock Unit Award shall be subject to the same
terms, vesting conditions, issuance dates and method of distribution and other
terms and conditions as were in effect immediately prior to the Distribution
Date for the corresponding AWI Stock Unit Award.

(C) Each outstanding performance-based Post-Distribution AWI Stock Unit Award
(the performance period of which commenced January 1, 2014 and ends December 31,
2016) shall vest and be paid at fifty percent (50%) of target subject to the AWI
Group Employee’s continued service through December 31, 2016.

(ii) AFI RSUs. Each AWI Stock Unit Award that is outstanding immediately prior
to the Effective Time and that is held by a AFI Group Employee, a Former AFI
Group Employee or a Transferred Director shall, immediately following the close
of market on the Distribution Date, be cancelled and immediately replaced with a
time-based restricted stock unit award or performance-based restricted stock
unit award with respect to AFI Shares (a “AFI Stock Unit Award”) as follows:

(A) The number of AFI Shares subject to each AFI Stock Unit Award shall be equal
to the product (rounded down to the nearest whole share) of (A) the number of
AWI Shares subject to the corresponding AWI Stock Unit Award immediately prior
to the Distribution Date and (B) the AFI Ratio.

(B) Each AFI Stock Unit Award shall be subject to the same terms, vesting
conditions, issuance dates and method of distribution and other terms and
conditions that were in effect immediately prior to the Distribution Date for
the corresponding AWI Stock Unit Award. With respect to each AFI Stock Unit
Award, AFI shall give each AFI Group Employee, Former AFI Group Employee and
Transferred Director full vesting service credit for such individual’s service
with AWI or any of its Subsidiaries prior to the Distribution Date to the same
extent such service was recognized with respect to the corresponding AWI Stock
Unit Award immediately prior to the Distribution Date.

(C) Each outstanding performance-based AFI Stock Unit Award (the performance
period of which commenced January 1, 2014 and ends December 31, 2016) shall vest
and be paid at fifty percent (50%) of target subject to the AFI Group Employee’s
continued service through December 31, 2016.

(c) Miscellaneous Award Terms. All of the foregoing adjustments shall be
effected in accordance with Sections 424 and 409A of the Code. None of the
Separation, the Distribution or any employment transfer described in
Section 3.01(a) shall constitute a termination of employment for any Employee
for purposes of any Post-Distribution AWI Award or any AFI Award. After the
Effective Time, for each award adjusted under this Section 4.02, any reference
to a “change in control,” “change of control” or similar definition in an award
agreement, employment agreement or AWI Equity Plan applicable to such award (A)

 

16



--------------------------------------------------------------------------------

with respect to Post-Distribution AWI Awards, shall be deemed to refer to a
“change in control,” “change of control” or similar definition as set forth in
the applicable award agreement, employment agreement or AWI Equity Plan, and
(B) with respect to AFI Awards, shall be deemed to refer to a “Change in
Control” as defined in the AFI Equity Plan.

(d) Equity Plan Restrictive Covenants. Without limiting the generality of
Section 2.04(a), effective as of the Effective Time, to the extent permitted
under applicable Law, each member of the AFI Group shall be considered to be a
successor to each member of the AWI Group for purposes of, and a third-party
beneficiary with respect to, the restrictive covenants (including
non-competition covenants) contained in the AWI Equity Plans and award
agreements thereunder (only to the extent that such agreements are not assigned
to AFI in accordance with Section 2.04), such that each member of the AFI Group
shall enjoy all of the rights and benefits under such arrangements (including
rights and benefits as a third-party beneficiary), with respect to the business
operations of the AFI Group; provided, that from and after the Distribution
Date, in no event shall AWI or any member of the AWI Group be permitted to
enforce any restrictive covenant (including non-competition covenants) in the
AWI Equity Plan or any award agreement thereunder against a AFI Group Employee
or Former AFI Group Employee for action taken in such individual’s capacity as a
AFI Group Employee or Former AFI Group Employee.

(e) Registration and Other Regulatory Requirements. AFI agrees to file
applicable registration statements with respect to, and to cause to be
registered pursuant to the Securities Act, the AFI Shares authorized for
issuance under the AFI Equity Plan, as required pursuant to the Securities Act,
before the date of issuance of any AFI Shares pursuant to the AFI Equity Plan.
The Parties shall take such additional actions as are deemed necessary or
advisable to effectuate the foregoing provisions of this Section 4.02(e),
including compliance with securities Laws and other legal requirements
associated with equity compensation awards in affected non-U.S. jurisdictions.
AWI agrees to facilitate the adoption and approval of the AFI Equity Plan
consistent with the requirements of Treasury Regulations
Section 1.162-27(f)(4)(iii).

Section 4.03 Non-Equity Incentive Plans.

(a) Corporate Bonus Plans. AWI shall establish bonus award opportunities for
Employees participating in the AWI Non-Equity Incentive Plans with a Performance
Period commencing as of January 1, 2016 and ending as of December 31, 2016. Such
awards shall be paid in 2017 in accordance with normal payroll processes based
on the performance of AWI for AWI Group Employees and AFI for AFI Group
Employees, which performance shall be measured against respective budgeted 2016
targets approved by the AWI Compensation Committee in accordance with the terms
of the AWI Non-Equity Incentive Plans prior to the Distribution; provided that
the measurement of performance shall be based on the performance of the relevant
business unit as part of a combined business prior to the Distribution and on a
separate business unit basis for the remainder of the performance period. The
achievement of performance against the targets shall be determined by the
compensation committee of the board of directors of each respective business.

(b) Allocation of Liabilities. The AWI Group shall be solely responsible for
funding, paying and discharging all obligations relating to the 2016 annual

 

17



--------------------------------------------------------------------------------

incentive bonus awards under the AWI Non–Equity Incentive Plans or other
short-term compensation plan with respect to payments earned before, as of or
after the Effective Time by AWI Group Employees or Former AWI Group Employees,
and no member of the AFI Group shall have any obligations with respect thereto.
The AFI Group shall be solely responsible for funding, paying and discharging
all obligations relating to the 2016 annual incentive bonus awards under the AWI
Non-Equity Incentive Plans or other short-term incentive compensation plan with
respect to payments earned before, as of or after the Effective Time by AFI
Group Employees or Former AFI Group Employees, and no member of the AWI Group
shall have any obligations with respect thereto.

(c) Transfer of Accruals. As soon as practicable following the Distribution, AWI
shall transfer to AFI the AWI Non-Equity Incentive Plan accruals in respect of
AFI Group Employees and Former AFI Group Employees for the portion of the 2016
performance period that occurs prior to the Distribution.

Section 4.04 Director Compensation.

(a) Establishment of AFI Outside Directors’ Compensation Plan. Before the
Effective Time, AFI shall, as it deems appropriate, establish an outside
directors’ compensation program for each AFI non-employee director as of the
Effective Time who served on the AWI Board immediately prior to the Effective
Time but who will no longer serve on the AWI Board following the Effective Time
(a “Transferred Director”). As of the Effective Time, AWI shall cease to have
any Liability to any such Transferred Director under the AWI outside directors’
compensation program.

(b) Other Liabilities. Except as provided in Section 4.04(a), AWI shall retain
all other Liabilities and Assets relating to AWI non-employee director
compensation.

(c) Director Compensation. AWI shall be responsible for the payment of any fees
for service on the AWI Board that are earned at, before, or after the Effective
Time, and AFI shall not have any responsibility for any such payments. With
respect to any AFI non-employee director, AFI shall be responsible for the
payment of any fees for service on the AFI Board that are earned at any time
after the Effective Time and AWI shall not have any responsibility for any such
payments. Notwithstanding the foregoing, AFI shall commence paying quarterly
cash retainers to AFI non-employee directors in respect of the quarter in which
the Effective Time occurs; provided that (i) if AWI has already paid such
quarter’s cash retainers to AWI non-employee directors prior to the Effective
Time, then within 30 days after the Distribution Date, AFI will pay AWI an
amount equal to the portion of such payment that is attributable to Transferred
Directors’ service to AFI after the Distribution Date, and (ii) if AWI has not
yet paid such quarter’s cash retainers to AWI non-employee directors prior to
the Effective Time, then within 30 days after the Distribution Date, AWI will
pay AFI an amount equal to the portion of such payment that is attributable to
Transferred Directors’ service to AWI on and prior to the Distribution Date. AWI
Awards held by non-employee directors as of immediately prior to the Effective
Time shall be treated as described in Section 4.02.

 

18



--------------------------------------------------------------------------------

ARTICLE V

U.S. QUALIFIED RETIREMENT PLANS

Section 5.01 AFI U.S. Pension Plan.

(a) Establishment of AFI U.S. Pension Plan. As soon as practicable after the
Effective Time and upon receipt by AWI of (i) a copy of the AFI Pension Plan;
(ii) a copy of certified resolutions of the AFI Board (or its authorized
committee or other delegate) evidencing adoption of the AFI Pension Plan and any
related trust(s) (the “AFI Pension Trust”) and the assumption by the AFI Pension
Plan of the Liabilities described in Section 5.01(b); and (iii) an opinion of
counsel, which counsel and opinion are reasonably satisfactory to AWI, with
respect to the qualified status of the AFI Pension Plan under Section 401(a) of
the Code and the tax-exempt status of the AFI Pension Trust under Section 501(a)
of the Code (the “Pension Transfer Date”), AWI shall direct the trustee of the
AWI Pension Trust to transfer assets of the AWI Pension Plan to the AFI Pension
Trust in the amounts described in Section 5.01(b).

(b) Assumption of Liabilities; ERISA Section 4044 Transfer.

(i) AWI Pension Plan. As of the Effective Time, AFI shall cause the AFI Pension
Plan to assume liabilities under the AWI Pension Plan with respect to AFI Group
Defined Benefit Plan Participants, and shall cause the AFI Pension Trust to
accept a transfer of assets from the AWI Pension Trust with respect to such
assumed liabilities (including assets and liabilities in respect of alternate
payees under any QDROs pertaining to such AFI Group Defined Benefit Plan
Participants). The AWI Pension Trust shall transfer such assets to the AFI
Pension Trust and, upon completion of such asset transfer, the AWI Pension Plan
and the AWI Group shall be relieved of such liabilities.

(ii) Transfer of Assets. The amount of assets (whether in cash or kind, as
determined by AWI) to be transferred from the AWI Pension Trust to the AFI
Pension Trust in respect of the assumption of liabilities by AFI under
Section 5.01(b)(i) (the “Pension Transfer Amount”) shall be determined as of the
Distribution Date in accordance with, and shall comply with, Section 414(l) of
the Code and, Section 4044 of ERISA. The Pension Transfer Amount shall be
determined by the actuary for the AWI Pension Plan and shall be (a) the amount
which would be allocated to the AFI Group Defined Benefit Plan Participants (and
their alternate payees and beneficiaries, if any) if the AWI Pension Plan were
terminated on the Distribution Date and assets were allocated to the AFI Group
Defined Benefit Plan Participants (and their alternate payees and beneficiaries,
if any) in accordance with Section 4044 of ERISA, based on the actuarial
assumptions specified under regulations promulgated by the PBGC under
Section 4044 of ERISA and, to the extent not so specified, on reasonable
actuarial assumptions, as determined by the actuary of the AWI Pension Plan,
plus (b) any investment return with respect to such amount stated in clause
(a) from the Distribution Date through the Pension Transfer Date, minus (c) any
investment losses with respect to such amount stated in clause (a) from the
Distribution Date through the Pension Transfer Date, minus (d) the pro rata
share of expenses charged to the AWI Pension Trust, including consulting,
investment manager, legal and audit fees and costs, associated with such

 

19



--------------------------------------------------------------------------------

amount stated in clause (a) for the period between the Distribution Date and the
Pension Transfer Date, minus (e) the PBGC premium amount with respect to such
amount stated in clause (a) for the period between the Distribution Date and the
Pension Transfer Date, and minus (f) any benefit payments made from the AWI
Pension Trust following the Distribution Date and prior to the Pension Transfer
Date in respect of AFI Group Defined Benefit Plan Participants. The entries in
the AWI Pension Plan funding standard accounts shall be divided between the AWI
Pension Plan and the AFI Pension Plan based on the guidance provided in Revenue
Rulings 81-212 and 86-47, to the extent applicable.

(c) AFI Pension Plan Provisions. The AFI Pension Plan shall provide that:

(i) AFI Group Defined Benefit Plan Participants shall (A) be eligible to
participate in the AFI Pension Plan as of the Effective Time to the extent that
they were eligible to participate in the AWI Pension Plan and accruing pension
benefits thereunder as of immediately prior to the Effective Time, and
(B) receive credit for vesting, eligibility and benefit service for all service
credited for those purposes under the AWI Pension Plan as of the Effective Time
as if that service had been rendered to AFI;

(ii) the compensation paid by the AWI Group to a AFI Group Defined Benefit Plan
Participant that is recognized under the AWI Pension Plan as of immediately
prior to the Effective Time shall be credited and recognized for all applicable
purposes under the AFI Pension Plan as though it were compensation from the AFI
Group;

(iii) the accrued benefit of each AFI Group Defined Benefit Plan Participants
under the AWI Pension Plan as of the Effective Time shall be payable under the
AFI Pension Plan at the time and in a form that would have been permitted under
the AWI Pension Plan as in effect as of the Effective Time, with employment by
the AWI Group before the Effective Time treated as employment by the AFI Group
under the AFI Pension Plan for purposes of determining eligibility for optional
forms of benefit, early retirement benefits, or other benefit forms;

(iv) the AFI Pension Plan shall assume and honor the terms of all QDROs in
effect under the AWI Pension Plan as of immediately prior to the Effective Time
with respect to AFI Group Defined Benefit Plan Participants; and

(v) following the Distribution Date, AFI shall fund the AFI Pension Plan to the
extent required by applicable Law.

(d) AWI Pension Plan after Effective Time. From and after the Effective Time,
(i) the AWI Pension Plan shall continue to be responsible for liabilities in
respect of AWI Group Defined Benefit Plan Participants and (ii) no AFI Group
Defined Benefit Plan Participants shall accrue any benefits under the AWI
Pension Plan. Without limiting the generality of the foregoing, AFI Group
Defined Benefit Plan Participants shall cease to be participants in the AWI
Pension Plan, effective as of the Effective Time.

 

20



--------------------------------------------------------------------------------

(e) Plan Fiduciaries. For all periods after the Effective Time, the Parties
agree that the applicable fiduciaries of each of the AWI Pension Plan and the
AFI Pension Plan, respectively, shall have the authority with respect to the AWI
Pension Plan and the AFI Pension Plan, respectively, to determine the plan
investments and such other matters as are within the scope of their duties under
ERISA and the terms of the applicable plan documents.

(f) No Loss of Unvested Benefits; No Distributions. The transfer of any AFI
Group Defined Benefit Plan Participant’s employment to the AFI Group will not
result in the loss of that AFI Group Defined Benefit Plan Participant’s unvested
accrued benefits (if any) under the AWI Pension Plan, which benefit liability
shall be assumed under the AFI Pension Plan as provided herein. No AFI Group
Defined Benefit Plan Participant shall be entitled to a distribution of his or
her benefit under the AWI Pension Plan or the AFI Pension Plan as a result of
such transfer of employment.

Section 5.02 AFI U.S. Savings Plan.

(a) Establishment of Plan. Before the Effective Time, AFI shall provide AWI with
(i) a copy of the AFI Savings Plan; (ii) a copy of certified resolutions of the
AFI Board (or its authorized committee or other delegate) evidencing adoption of
the AFI Savings Plan and the related trust(s) and the assumption by the AFI
Savings Plan of the liabilities described in Section 5.02(b); and (iii) an
opinion of counsel, which counsel and opinion are reasonably satisfactory to
AWI, with respect to the qualified status of the AFI Savings Plan under
Section 401(a) of the Code and the tax-exempt status of its related trust under
Section 501(a) of the Code.

(b) Transfer of Account Balances. Not later than 30 days following the
Distribution Date (or such later time as mutually agreed by the Parties), AWI
shall cause the trustee of the AWI Savings Plan to transfer from the trust(s)
which forms a part of the AWI Savings Plan to the trust(s) which forms a part of
the AFI Savings Plan the account balances of the AFI Group Employees and Former
AFI Group Employees under the AWI Savings Plan, determined as of the date of the
transfer. Such transfers shall be made in kind, including promissory notes
evidencing the transfer of outstanding loans. Any asset and liability transfers
pursuant to this Section 5.02(b) shall comply in all respects with Sections
414(l) and 411(d)(6) of the Code.

(c) AFI Savings Plan Provisions. The AFI Savings Plan shall provide that:

(i) AFI Group Employees and Former AFI Group Employees shall (A) be eligible to
participate in the AFI Savings Plan as of the Effective Time to the extent that
they were eligible to participate in the AWI Savings Plan as of immediately
prior to the Effective Time, and (B) receive credit for purposes of eligibility
and vesting for all service credited for those purposes under the AWI Savings
Plan as of immediately prior to the Distribution Date as if that service had
been rendered to AFI; and

(ii) the account balance of each AFI Group Employee and Former AFI Group
Employee under the AWI Savings Plan as of the date of the transfer of assets
from the AWI Savings Plan (including any outstanding promissory notes) shall be
credited to such individual’s account balance under the AFI Savings Plan.

 

21



--------------------------------------------------------------------------------

(d) AWI Savings Plan after Effective Time. From and after the Effective Time,
(i) the AWI Savings Plan shall continue to be responsible for liabilities in
respect of AWI Group Employees and Former AWI Group Employees, and (ii) no AFI
Group Employees or Former AFI Group Employees shall accrue any benefits under
the AWI Savings Plan. Without limiting the generality of the foregoing, AFI
Group Employees and Former AFI Group Employees shall cease to be participants in
the AWI Savings Plan effective as of the Effective Time.

(e) Plan Fiduciaries. For all periods after the Effective Time, the Parties
agree that the applicable fiduciaries of each of the AWI Savings Plan and the
AFI Savings Plan, respectively, shall have the authority with respect to the AWI
Savings Plan and the AFI Savings Plan, respectively, to determine the investment
alternatives, the terms and conditions with respect to those investment
alternatives and such other matters as are within the scope of their duties
under ERISA and the terms of the applicable plan documents.

(f) No Loss of Unvested Benefits; No Distributions. The transfer of any AFI
Group Employee’s employment to the AFI Group will not result in loss of that AFI
Group Employee’s unvested benefits (if any) under the AWI Savings Plan, which
benefit liability will be assumed under the AFI Savings Plan as provided herein.
No AFI Group Employee shall be entitled to a distribution of his or her benefit
under the AWI Savings Plan or AFI Savings Plan as a result of such transfer of
employment.

ARTICLE VI

U.S. NONQUALIFIED PLANS

Section 6.01 AFI Nonqualified Plans.

(a) Transfer of Nonqualified Deferred Compensation Plan Liabilities from AWI. As
of the Effective Time, AFI shall, and shall cause the AFI Nonqualified Deferred
Compensation Plan to, assume all Liabilities under the AWI Nonqualified Deferred
Compensation Plan for the benefit of AFI Group Employees and Former AFI Group
Employees and their respective beneficiaries and/or alternate payees, and the
AWI Group and the AWI Nonqualified Deferred Compensation Plan shall be relieved
of all Liabilities for those benefits. AWI shall retain all Liabilities under
the AWI Nonqualified Deferred Compensation Plan for the benefits for AWI Group
Employees and Former AWI Group Employees and their respective beneficiaries
and/or alternate payees. From and after the Effective Time, AFI Group Employees
and Former AFI Group Employees shall cease to be participants in the AWI
Nonqualified Deferred Compensation Plan.

(b) Transfer of Nonqualified Defined Benefit Plan Liabilities from AWI

(i) As of the Effective Time, AFI shall, and shall cause the AFI Nonqualified
Defined Benefit Plan to, assume a portion of Liabilities under the AWI

 

22



--------------------------------------------------------------------------------

Nonqualified Defined Benefit Plan for the benefit of AFI Group Defined Benefit
Plan Participants then participating in the AWI Nonqualified Defined Benefit
Plan and their respective beneficiaries and/or alternate payees, and the AWI
Group and the AWI Nonqualified Defined Benefit Plan shall be relieved of all
Liabilities for those benefits. AWI shall retain all Liabilities under the AWI
Nonqualified Defined Benefit Plan for the benefit of AWI Group Defined Benefit
Plan Participants and Former AWI Group Employees and their respective
beneficiaries and/or alternate payees. From and after the Effective Time, AFI
Group Defined Benefit Plan Participants shall cease to be participants in the
AWI Nonqualified Defined Benefit Plan.

(ii) The AFI Nonqualified Defined Benefit Plan shall provide that:

(A) AFI Group Defined Benefit Plan Participants shall (A) be eligible to
participate in the AFI Nonqualified Defined Benefit Plan as of the Effective
Time to the extent that they were eligible to participate in the AWI
Nonqualified Defined Benefit Plan as of immediately prior to the Effective Time,
and (B) receive credit for vesting, eligibility and benefit service for all
service credited for those purposes under the AWI Nonqualified Defined Benefit
Plan as of the Effective Time as if that service had been rendered to AFI;

(B) the compensation paid by the AWI Group to a AFI Group Defined Benefit Plan
Participant that is recognized under the AWI Nonqualified Defined Benefit Plan
as of immediately prior to the Effective Time shall be credited and recognized
for all applicable purposes under the AFI Nonqualified Defined Benefit Plan as
though it were compensation from the AFI Group; and

(C) the accrued benefit of each AFI Group Defined Benefit Plan Participant under
the AWI Nonqualified Defined Benefit Plan as of the Effective Time shall be
payable under the AFI Nonqualified Defined Benefit Plan at the time and in a
form that would have been permitted under the AWI Nonqualified Defined Benefit
Plan as in effect as of the Effective Time, with employment by the AWI Group
before the Effective Time treated as employment by the AFI Group under the AFI
Nonqualified Defined Benefit Plan for purposes of determining eligibility for
optional forms of benefit, early retirement benefits, or other benefit forms.

Section 6.02 Retained Nonqualified Plans. The Parties acknowledge that AWI will
retain the Deferred Compensation Plan for Marketing Representatives of
Thomasville Furniture Industries, Inc., the Armstrong Deferred Compensation Plan
and the Directors Retirement Income Plan of AWI, Inc. (collectively, the
“Retained Nonqualified Plans”), and AFI will not assume any liabilities in
respect of the Retained Nonqualified Plans.

Section 6.03 Participation; Distributions. The Parties acknowledge that none of
the transactions contemplated by this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement will trigger a payment or distribution of
compensation under any of the

 

23



--------------------------------------------------------------------------------

AWI Nonqualified Deferred Compensation Plan, AWI Nonqualified Defined Benefit
Plan, Retained Nonqualified Plans, AFI Nonqualified Deferred Compensation Plan
or AFI Nonqualified Defined Benefit Plan for any participant and, consequently,
that the payment or distribution of any compensation to which such participant
is entitled under any of the AWI Nonqualified Deferred Compensation Plan, AWI
Nonqualified Defined Benefit Plan, Retained Nonqualified Plans, AFI Nonqualified
Deferred Compensation Plan or AFI Nonqualified Defined Benefit Plan will occur
upon such participant’s separation from service from the AWI Group or AFI Group
or at such other time as provided in the applicable plan or participant’s
deferral election.

ARTICLE VII

WELFARE BENEFIT PLANS

Section 7.01 Welfare Plans.

(a) Waiver of Conditions; Benefit Maximums. AFI shall use commercially
reasonable efforts to cause the AFI Welfare Plans to:

(i) with respect to initial enrollment as of the Effective Time, waive (A) all
limitations as to preexisting conditions, exclusions, and service conditions
with respect to participation and coverage requirements applicable to any AFI
Group Employee or Former AFI Group Employee, other than limitations that were in
effect with respect to the AFI Group Employee or Former AFI Group Employee under
the applicable AWI Welfare Plan as of immediately prior to the Effective Time,
and (B) any waiting period limitation or evidence of insurability requirement
applicable to a AFI Group Employee or Former AFI Group Employee other than
limitations or requirements that were in effect with respect to such AFI Group
Employee or Former AFI Group Employee under the applicable AWI Welfare Plans as
of immediately prior to the Effective Time; and

(ii) take into account (A) with respect to aggregate annual, lifetime, or
similar maximum benefits available under the AFI Welfare Plans, a AFI Group
Employee’s or Former AFI Group Employee’s prior claim experience under the AWI
Welfare Plans and any Benefit Plan that provides leave benefits; and (B) any
eligible expenses incurred by a AFI Group Employee or Former AFI Group Employee
and his or her covered dependents during the portion of the plan year of the
applicable AWI Welfare Plan ending as of the Effective Time to be taken into
account under such AFI Welfare Plan for purposes of satisfying all deductible,
coinsurance, and maximum out-of-pocket requirements applicable to such AFI Group
Employee or Former AFI Group Employee and his or her covered dependents for the
applicable plan year to the same extent as such expenses were taken into account
by AWI for similar purposes prior to the Effective Time as if such amounts had
been paid in accordance with such AFI Welfare Plan.

(b) U.S. Health Savings Accounts. Before the Effective Time, AFI shall, or shall
cause a member of the AFI Group to, establish a AFI Welfare Plan that will

 

24



--------------------------------------------------------------------------------

provide health savings account benefits to AFI Group Employees on and after the
Effective Time (a “AFI HSA”). It is the intention of the Parties that all
activity under a AFI Group Employee’s health savings account under an AWI
Welfare Plan (a “AWI HSA”) for the year in which the Effective Time occurs be
treated instead as activity under the corresponding account under the AFI HSA,
such that (i) any period of participation by a AFI Group Employee in an AWI HSA
during the year in which the Effective Time occurs will be deemed a period when
such AFI Group Employee participated in the corresponding AFI HSA; (ii) all
expenses incurred during such period will be deemed incurred while such AFI
Group Employee’s coverage was in effect under the corresponding AFI HSA; and
(iii) all elections and reimbursements made with respect to such period under
the AWI HSA will be deemed to have been made with respect to the corresponding
AFI HSA.

(c) U.S. Flexible Spending Accounts. The Parties shall use commercially
reasonable efforts to ensure that as of the Effective Time any health or
dependent care flexible spending accounts of AFI Group Employees (whether
positive or negative) (the “Transferred Account Balances”) under AWI Welfare
Plans that are health or dependent care flexible spending account plans are
transferred, as soon as practicable after the Effective Time, from the AWI
Welfare Plans to the corresponding AFI Welfare Plans. Such AFI Welfare Plans
shall assume responsibility as of the Effective Time for all outstanding health
or dependent care claims under the corresponding AWI Welfare Plans of each AFI
Group Employee for the year in which the Effective Time occurs and shall assume
and agree to perform the obligations of the corresponding AWI Welfare Plans from
and after the Effective Time. As soon as practicable after the Effective Time,
and in any event within 30 days after the amount of the Transferred Account
Balances is determined or such later date as mutually agreed upon by the
Parties, AFI shall pay AWI the net aggregate amount of the Transferred Account
Balances, if such amount is positive, and AWI shall pay AFI the net aggregate
amount of the Transferred Account Balances, if such amount is negative.

(d) Allocation of Welfare Assets and Liabilities. Effective as of the Effective
Time, the AFI Group shall assume all Liabilities relating to, arising out of or
resulting from health and welfare coverage or claims incurred by or on behalf of
AFI Group Employees or Former AFI Group Employees or their covered dependents
under the AWI Welfare Plans or AFI Welfare Plans before, at, or after the
Effective Time. No AWI Welfare Plan shall provide coverage to any AFI Group
Employee or Former AFI Group Employee after the Effective Time.

(e) Retiree Medical. Former AFI Group Employees and AFI Group Employees who are
eligible for retiree medical and/or retiree life insurance under an AWI Welfare
Plan immediately before the Effective Time, shall continue to be eligible for
retiree medical and/or retiree life insurance through an AFI Welfare Plan
immediately after the Effective Time. Former AWI Group Employees and AWI Group
Employees who are eligible for retiree medical and/or retiree life insurance
under an AWI Welfare Plan immediately before the Effective Time, shall continue
to be eligible for retiree medical and/or retiree life insurance through an AWI
Welfare Plan immediately after the Effective Time.

Section 7.02 U.S. COBRA and HIPAA. The AWI Group shall continue to be
responsible for complying with, and providing coverage pursuant to, the health
care continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the

 

25



--------------------------------------------------------------------------------

corresponding provisions of the AWI Welfare Plans with respect to any AWI Group
Employees and any Former AWI Group Employees (and their covered dependents) who
incur a qualifying event under COBRA before, as of, or after the Effective Time.
Effective as of the Effective Time, the AFI Group shall assume responsibility
for complying with, and providing coverage pursuant to, the health care
continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the AFI Welfare Plans
with respect to any AFI Group Employees or Former AFI Group Employees (and their
covered dependents) who incur a qualifying event or loss of coverage under the
AWI Welfare Plans and/or the AFI Welfare Plans before, as of, or after the
Effective Time. The Parties agree that the consummation of the transactions
contemplated by the Separation and Distribution Agreement shall not constitute a
COBRA qualifying event for any purpose of COBRA.

Section 7.03 Vacation, Holidays and Leaves of Absence. Effective as of the
Effective Time, the AFI Group shall assume all Liabilities of the AWI Group with
respect to vacation, holiday, annual leave or other leave of absence, and
required payments related thereto, for each AFI Group Employee. The AWI Group
shall retain all Liabilities with respect to vacation, holiday, annual leave or
other leave of absence, and required payments related thereto, for each AWI
Group Employee.

Section 7.04 U.S. Severance Plan. Before the Effective Time, AFI shall, or shall
cause another member of the AFI Group to, establish the AFI Severance Pay Plan,
which, for one year immediately following the Effective Time, shall have
substantially the same terms as of immediately prior to the Effective Time as
the AWI Severance Pay Plan. Notwithstanding the foregoing, during such period,
AFI may make such changes, modifications or amendments to the AFI Severance Pay
Plan as may be required by applicable Law or as are necessary and appropriate to
reflect the Separation, it being understood that any such changes, modifications
or amendments shall not result in benefits that are less favorable than those
provided under the AWI Severance Pay Plan to the AFI Group Employees who were
participants in the AWI Severance Pay Plan immediately prior to the Effective
Time. During the one year immediately following the Effective Time, the AFI
Group Employees who participated in the AWI Severance Pay Plan immediately prior
to the Effective Time shall be eligible to participate in the AFI Severance Pay
Plan as of the Effective Time at the same level and to the same extent as they
had participated in the AWI Severance Pay Plan as of immediately prior to the
Effective Time.

Section 7.05 Severance and Unemployment Compensation. Without limiting the
generality of Section 7.04, effective as of the Effective Time, the AFI Group
shall assume any and all Liabilities to, or relating to, AFI Group Employees and
Former AFI Group Employees in respect of severance and unemployment
compensation, regardless of whether the event giving rise to the Liability
occurred before, at or after the Effective Time. The AWI Group shall be
responsible for any and all Liabilities to, or relating to, AWI Group Employees
and Former AWI Group Employees in respect of severance and unemployment
compensation, regardless of whether the event giving rise to the Liability
occurred before, at or after the Effective Time.

Section 7.06 Workers’ Compensation. With respect to claims for workers’
compensation, (a) the AFI Group shall be responsible for claims in respect of
AFI Group Employees and Former AFI Group Employees, whether occurring before, at
or after the Effective Time, and (b) the AWI Group shall be responsible for all
claims in respect of AWI

 

26



--------------------------------------------------------------------------------

Group Employees and Former AWI Group Employees, whether occurring before, at or
after the Effective Time. The treatment of workers’ compensation claims by AFI
with respect to AWI insurance policies shall be governed by Section 5.1 of the
Separation and Distribution Agreement.

Section 7.07 Insurance Contracts. To the extent that any AWI Welfare Plan is
funded through the purchase of an insurance contract or is subject to any stop
loss contract, the Parties will cooperate and use their commercially reasonable
efforts to replicate such insurance contracts for AFI (except to the extent that
changes are required under applicable state insurance Laws or filings by the
respective insurers) and to maintain any pricing discounts or other preferential
terms for both AWI and AFI for a reasonable term. Neither Party shall be liable
for failure to obtain such insurance contracts, pricing discounts, or other
preferential terms for the other Party. Each Party shall be responsible for any
additional premiums, charges, or administrative fees that such Party may incur
pursuant to this Section 7.07.

Section 7.08 Third-Party Vendors. To the extent that any AWI Welfare Plan is
administered by a third-party vendor, the Parties will cooperate and use their
commercially reasonable efforts to replicate any contract with such third-party
vendor for AFI and to maintain any pricing discounts or other preferential terms
for both AWI and AFI for a reasonable term. Neither Party shall be liable for
failure to obtain such pricing discounts or other preferential terms for the
other Party. Each Party shall be responsible for any additional premiums,
charges, or administrative fees that such Party may incur pursuant to this
Section 7.08.

Section 7.09 AFI Retained Welfare Plans. As of the Effective Time, the AFI Group
shall retain sponsorship of the Welfare Plans listed on Schedule 7.09 (the “AFI
Retained Welfare Plans”), and, from and after the Effective Time, all
Liabilities thereunder shall be Liabilities of the AFI Group.

ARTICLE VIII

NON-U.S. EMPLOYEES

Notwithstanding anything in this Agreement to the contrary, all actions taken
with respect to non-U.S. Employees or U.S. Employees working in non-U.S.
jurisdictions shall be subject to and accomplished in accordance with applicable
Law in the custom of the applicable jurisdictions.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Employee Records.

(a) Sharing of Information. Subject to any limitations imposed by applicable
Law, AWI and AFI (acting directly or through members of the AWI Group or the AFI
Group, respectively) shall provide to the other and their respective authorized
agents and vendors all information necessary for the Parties to perform their
respective duties under this Agreement.

 

27



--------------------------------------------------------------------------------

(b) Transfer of Personnel Records and Authorization. Subject to any limitation
imposed by applicable Law and to the extent that it has not done so before the
Effective Time, AWI shall transfer to AFI any and all employment records
(including any Form I-9, Form W-2 or other IRS forms) with respect to AFI Group
Employees and Former AFI Group Employees and other records reasonably required
by AFI to enable AFI properly to carry out its obligations under this Agreement.
Such transfer of records generally shall occur as soon as administratively
practicable at or after the Effective Time. Each Party will permit the other
Party reasonable access to Employee records, to the extent reasonably necessary
for such accessing Party to carry out its obligations hereunder.

(c) Access to Records. To the extent not inconsistent with this Agreement, the
Separation and Distribution Agreement or any applicable privacy protection Laws
or regulations, reasonable access to Employee-related records after the
Effective Time will be provided to members of the AWI Group and members of the
AFI Group pursuant to the terms and conditions of Article VI of the Separation
and Distribution Agreement.

(d) Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all Employee-related information, AWI
and AFI shall comply with all applicable Laws, regulations and internal
policies, and shall indemnify and hold harmless each other from and against any
and all Liability, claims, actions, and damages that arise from a failure (by
the indemnifying Party or its Subsidiaries or their respective agents) to so
comply with all applicable Laws, regulations and internal policies applicable to
such information.

(e) Cooperation. Each Party shall use commercially reasonable efforts to
cooperate and work together to unify, consolidate and share (to the extent
permissible under applicable privacy/data protection laws) all relevant
documents, resolutions, government filings, data, payroll, employment and
benefit plan information on regular timetables and cooperate as needed with
respect to (i) any litigation with respect to any employee benefit plan, policy
or arrangement contemplated by this Agreement, (ii) efforts to seek a
determination letter, private letter ruling or advisory opinion from the IRS or
U.S. Department of Labor on behalf of any employee benefit plan, policy or
arrangement contemplated by this Agreement, and (iii) any filings that are
required to be made or supplemented to the IRS, U.S. Pension Benefit Guaranty
Corporation, U.S. Department of Labor or any other Governmental Authority;
provided, however, that requests for cooperation must be reasonable and not
interfere with daily business operations.

(f) Confidentiality. Notwithstanding anything in this Agreement to the contrary,
all confidential records and data relating to Employees to be shared or
transferred pursuant to this Agreement shall be subject to Section 6.9 of the
Separation and Distribution Agreement and the requirements of applicable Law.

Section 9.02 Preservation of Rights to Amend. The rights of each member of the
AWI Group and each member of the AFI Group to amend, waive, or terminate any
plan, arrangement, agreement, program, or policy referred to herein shall not be
limited in any way by this Agreement.

 

28



--------------------------------------------------------------------------------

Section 9.03 Fiduciary Matters. AWI and AFI each acknowledges that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no Party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good-faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other Party
for any Liabilities caused by the failure to satisfy any such responsibility.

Section 9.04 Further Assurances. Each Party hereto shall take, or cause to be
taken, any and all reasonable actions, including the execution, acknowledgment,
filing and delivery of any and all documents and instruments that any other
Party hereto may reasonably request in order to effect the intent and purpose of
this Agreement and the transactions contemplated hereby.

Section 9.05 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b) This Agreement and the Exhibits, Schedules and appendices hereto contain the
entire agreement between the Parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.

(c) AWI represents on behalf of itself and, to the extent applicable, each of
its Subsidiaries, and AFI represents on behalf of itself and, to the extent
applicable, each of its Subsidiaries, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

(d) Each Party acknowledges that it and each other Party is executing this
Agreement by facsimile, stamp or mechanical signature, and that delivery of an
executed counterpart of a signature page to this Agreement (whether executed by
manual, stamp or mechanical signature) by facsimile or by email in portable
document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each Party expressly adopts and confirms each
such facsimile, stamp or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile or by email in portable document
format

 

29



--------------------------------------------------------------------------------

(PDF)) made in its respective name as if it were a manual signature delivered in
person, agrees that it will not assert that any such signature or delivery is
not adequate to bind such Party to the same extent as if it were signed manually
and delivered in person and agrees that, at the reasonable request of the other
Party at any time, it will as promptly as reasonably practicable cause this
Agreement to be manually executed (any such execution to be as of the date of
the initial date thereof) and delivered in person, by mail or by courier.

Section 9.06 Governing Law. This Agreement (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

Section 9.07 Assignability. The assignability provisions set forth in
Section 10.3 of the Separation and Distribution Agreement shall apply to this
Agreement.

Section 9.08 Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
other Person except the Parties any rights or remedies hereunder. There are no
other third-party beneficiaries of this Agreement and this Agreement shall not
provide any third party with any remedy, claim, Liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement. Nothing in this Agreement is intended to amend any employee benefit
plan or affect AWI’s, AFI’s or the applicable plan sponsor’s right to amend or
terminate any employee benefit plan pursuant to the terms of such plan. The
provisions of this Agreement are solely for the benefit of the Parties, and no
current or former Employee, officer, director, or independent contractor or any
other individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement.

Section 9.09 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by electronic mail (for which a confirmation email is
obtained), or sent by overnight courier (providing proof of delivery) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 9.09):

If to AWI (prior to the Distribution Effective Time), to:

Armstrong World Industries, Inc.

P.O. Box 3001

Lancaster PA 17604

Email: MAHershey@armstrongceilings.com

Attention: General Counsel

and

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Email: Peter.Atkins@skadden.com

   Eric.Cochran@skadden.com

Attention: Peter A. Atkins

         Eric L. Cochran

 

30



--------------------------------------------------------------------------------

      and          Skadden, Arps, Slate, Meagher & Flom LLP       920 N. King
Street       Wilmington, DE 19801       Email: Steven.Daniels@skadden.com      
Attention: Steven J. Daniels     If to AFI, to:       Armstrong Flooring, Inc.  
    P.O. Box 3025       Lancaster, PA 17604       E-mail:
CSParisi@armstrongflooring.com       Attention: General Counsel     with a copy
(prior to the Distribution Effective Time) to:       Skadden, Arps, Slate,
Meagher & Flom LLP       Four Times Square       New York, New York 10036      

Email: Peter.Atkins@skadden.com

     

 Eric.Cochran@skadden.com

      Attention:    Peter A. Atkins          Eric L. Cochran       and         
Skadden, Arps, Slate, Meagher & Flom LLP       920 N. King Street      
Wilmington, DE 19801       Email: Steven.Daniels@skadden.com       Attention:
Steven J. Daniels

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 9.10 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of any such

 

31



--------------------------------------------------------------------------------

provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby. Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the Parties.

Section 9.11 Force Majeure. The Force Majeure provision set forth in
Section 10.7 of the Separation and Distribution Agreement shall apply to this
Agreement.

Section 9.12 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 9.13 Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Separation and the Distribution and shall
remain in full force and effect thereafter.

Section 9.14 Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 9.15 Dispute Resolution. The dispute resolution procedures set forth in
Article VII of the Separation and Distribution Agreement shall apply to any
dispute, controversy or claim arising out of or relating to this Agreement.

Section 9.16 Specific Performance. Subject to Article VII of the Separation and
Distribution Agreement, in the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are, or are to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief (on an interim
or permanent basis) in respect of its rights or their rights under this
Agreement, in addition to any and all other rights and remedies at Law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, may be inadequate compensation for any loss and that any defense in any
Action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are hereby waived by each of the Parties.

Section 9.17 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by a Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 9.18 Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include

 

32



--------------------------------------------------------------------------------

the other genders as the context requires; (b) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules,
Annexes and Exhibits hereto and thereto) and not to any particular provision of
this Agreement; (c) Article, Section, Exhibit, Annex and Schedule references are
to the Articles, Sections, Exhibits, Annexes and Schedules to this Agreement
unless otherwise specified; (d) unless otherwise stated, all references to any
agreement shall be deemed to include the exhibits, schedules and annexes to such
agreement; (e) the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless otherwise
specified; (f) the word “or” shall not be exclusive; (g) unless otherwise
specified in a particular case, the word “days” refers to calendar days;
(h) references to “business day” shall mean any day other than a Saturday, a
Sunday or a day on which banking institutions are generally authorized or
required by law to close in the United States or Lancaster, Pennsylvania;
(i) references herein to this Agreement or any other agreement contemplated
herein shall be deemed to refer to this Agreement or such other agreement as of
the date on which it is executed and as it may be amended, modified or
supplemented thereafter, unless otherwise specified; and (j) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import shall all be references to APRIL 1, 2016.

Section 9.19 Limitations of Liability. Notwithstanding anything in this
Agreement to the contrary, neither AFI or any member of the AFI Group, on the
one hand, nor AWI or any member of the AWI Group, on the other hand, shall be
liable under this Agreement to the other for any indirect, punitive, exemplary,
remote, speculative or similar damages in excess of compensatory damages of the
other arising in connection with the transactions contemplated hereby (other
than any such Liability with respect to a Third-Party Claim).

Section 9.20 Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

/s/ Brian L. MacNeal

  Name: Brian L. MacNeal   Title: Authorized Officer ARMSTRONG FLOORING, INC.
By:  

/s/ John W. Thompson

  Name: John W. Thompson   Title: Authorized Officer

 

[Signature Page to Employee Matters Agreement]